JOURNAL ENTRY AND OPINION
On October 19, 2001, the relator, Demetrius Brown, commenced this mandamus action against the respondent, the Cuyahoga County Common Pleas Court, to compel the court to grant him the proper jail time credit in the underlying case, State v. Brown, Cuyahoga County Common Pleas Court Case No. CR-358722. He maintains that he is entitled to a total of 154 days of jail time credit, which he sought in a motion filed August 1, 2001.
On November 26, 2001, the respondent moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a certified journal entry, file-stamped November 26, 2001, in the underlying case, granting Mr. Brown 148 days of credit. This journal entry establishes that Mr. Brown has received his requested relief, a ruling on his motion for jail time credit, and that this writ action is, therefore, moot. State ex rel. Corder v. Wilson (1991), 68 Ohio App. 3d 567,589 N.E.2d 113. Appeal is or was the appropriate means to further contest the amount of jail time credit granted. State ex rel. Campbell v. JudgeDaniel Corrigan (Sept. 20, 2001), Cuyahoga App. No. 79525, unreported andState ex rel. Johnson v. O'Donnell (Oct. 4, 1994), Cuyahoga App. No. 67783, unreported.
Additionally, the relator failed to support his complaint with an affidavit "specifying the details of the claim" as required by Loc.R. 45(B)(1). State ex rel. Simms v. Sutula (1988), 81 Ohio St. 3d 110,689 N.E.2d 564; State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State ex rel. Smith v. McMonagle
(July 17, 1996), Cuyahoga App. No. 70899, unreported. The relator has also failed to comply with R.C. 2969.25, which requires an affidavit that describes each civil action or appeal filed by the relator within the previous five years in any state or federal court. The relator's failure to comply with R.C. 2969.25 warrants dismissal of the complaint for a writ of mandamus. State ex rel. Zanders v. Ohio Parole Board (1998),82 Ohio St. 3d 421, 696 N.E.2d 594 and State ex rel. Alford v. Winters
(1997), 80 Ohio St. 3d 285, 685 N.E.2d 1242.
Accordingly, the court grants the respondent's motion for summary judgment and dismisses this case. Costs assessed against relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
PATRICIA A. BLACKMON, J. and ANN DYKE, J., CONCUR.